DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
In the previous office action claims 1-4 and 13-34 were pending and claims 1-4 and 13-34 were rejected.
	Claims 2, 3, 18-20, 25, and 29-34 were newly amended.
	Claims 1-4 and 13-34 are pending and modified rejections of claims 1-4 and 13-34 can be found below.


Introduction
Regarding independent claim 1, Applicant asserts that the two cycles of Freeman (US 2007/0225623) does not teach the claimed features because Applicant has also taken the position that Freeman is describing phasic time intervals of a beating heart not cardiac arrest, but Freeman is speaking about compressions during cardiac arrest (see 0002, 0005, 0011, 0013, 0030, and claim 24) and has named the two types of cycles systolic and diastolic to indicate that the type of compression cycle performs a similar function to that of a beating heart, where the two types of [0028-0029]. Therefore the Examiner has determined that based on the arguments presented that the rejection of claim 1 is proper and the rejection is maintained.
Regarding dependent claim 21, Applicant asserts that Paradis (US 2006/0089574) does not teach the claimed “pattern of transition from the first set of CCDCs .. to the second set of CCDCs is adjusted based on a biomarker”. Applicant has asserted that Paradis does not teach or suggest a first set of CCDCs optimized for cardiac output and a second set of CCDCs optimized for venous return but in the rejection the first and second sets of CCDCs are taught by Freeman (US 2007/0225623) as used to reject claim 1. Applicant has asserted that Paradis “does not teach or suggest a pattern of transition from the cardiac output CCDCs to the venous return CCDCs, and certainly does not teach or suggest adjusting a pattern of transition from the cardiac output CCDCs to the venous return CCDCs” but Paradis does teach that “Optionally, as illustrated in step 48, the manner of compressions may be varied. This may include the time, duration, amount, frequency, vector, and the like. These variables may be initially set after measuring the amount of myocardial wall activity and may be changed or varied throughout the procedure (US 2014/0336546). Chapman teaches different modes of chest compressions with parameter changes between the different modes of chest compressions can be abrupt or gradual, and the change occurs due to a sensed physiological parameter [Chapman: Fig. 4; 0041-0042, 0071-0072]. Chapman is not used as further prior art in the rejection but as evidence in response to applicant’s arguments.
	Regarding dependent claim 31, Applicant asserts that Paradis (US 2006/0089574) does not teach or suggest the claimed “greater compressive speed”, “increased speed of active decompression”, and “lessened compressive speed”. A vector is defined as "a quantity that has magnitude and direction and that is commonly represented by a directed line segment whose length represents the magnitude and whose orientation in space represents the direction" [Merriam-Webster definition 1a], which Paradis does teach as a variable of compressions and as the vector of the chest compressing piston would have a direction along with the other variable listed being related to the speed of the piston (such as frequency, which is proportional to speed), a person of ordinary skill in the art at the time the application was filed would have been able to adjust the speed of compressions and decompressions for optimization by adjusting the vector of the piston. Applicant noted that claims 2, 3, 18, 19, 25, and 29-34 also have similar language to 
	Regarding dependent claim 31, Applicant asserts that Freeman (US 2007/0225623) has not taught or suggested the optimization of even one set of CCDCs as compared to standard CCDCs. Claim 31 provides a standard to compare prior art CCDCs to with “wherein standard CCDCs have a compression depth of 2 inches, a compression phase duration of 300 ms, a relaxation phase duration of 300 ms, and no active decompression”. The combination starts with Freeman having two sets of cycles that are for either improved systolic flow or improved diastolic flow and both differ from the standard CCDCs as laid out in the claim, as is taught in paragraphs [0028-0029], which is then further modified with the teachings of Chapman et al. (US 2014/0336546), Paradis (US 2006/0089574), Walker (US 8795208), Karve et al. (US 2014/0155792), and Taylor et al. (US 2017/0035650) to meet all the limitations of the claim for how to optimize in relation to the standard CCDCs. Applicant noted that claims 29 and 30 also have similar language to claim 31 for the standard CCDCs that the claimed first and second sets of CCDCs are compared to, but for the same reasons presented above Paradis teaches these limitations. Therefore the Examiner has determined that based on the arguments presented that the rejection of these claim elements is proper and the rejection is maintained.
Regarding dependent claim 31, Applicant asserts that Chapman et al. (US 2014/0336546) does not teach nor suggest the claimed “greater compressive depth” or “lessened compression depth” because Chapman never describes the adjustment of depth, and Chapman describes the 
Regarding dependent claim 31, Applicant asserts that Walker (8795208) does not teach nor suggest the claimed “increased force of active decompression”. Paradis was used to teach the addition of active decompression, while Walker was used to teach the adjustment of compression force and decompression force. Walker contemplate the use of active decompression [Column 4 Line 45-56] and that decompression parameters of CPR can be adjusted by a controller [Column 8 Line 36-46] which when combined together teaches the variability of active decompression force. Additionally applicant asserted that Walker does not teach the optimization of different sets of cycles, but this is taught in Column 6 Line 17-26 and Fig. 2. Applicant noted that claims 3, 18, 19, 25, and 29-34 also have similar language to claim 31 for “increased force of active decompression” and/or “decreased force of active decompression”, but for the same reasons 
Applicant asserts that the rejection is improper because there is insufficient rationale to modify Freeman with Walker because “Walker is designed to achieve the opposite purpose of Applicant's claimed subject matter. Walker is designed to decrease overall blood flow during intervals with the purpose of preventing reperfusion injury after return of spontaneous circulation via the pre-conditioning pathways. Lowering blood flow further through the teachings of Walker that impair CPR would decrease the quality of patient outcomes.”. But Applicant’s claimed invention would function in a similar way as Walker because both inventions adjust compression force to control blood flow into and out of the heart. Walker increases the flow of blood out of the heart over time by increasing compressive force, while Applicant’s claimed invention switches between increased compressive force and decreased compressive force to increase and decrease the blood flow out of the heart. Therefore the Examiner has determined that based on the arguments presented that the rejection of these claim elements is proper and the rejection is maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-15, 17, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (US 2007/0225623).
Regarding claim 1, Freeman teaches:
A method to increase the overall hemodynamic efficacy of external chest compressions performed during cardiopulmonary resuscitation on a patient comprising: [abstract; 0001, 0012]
applying two or more chest compression-decompression cycles (CCDC's) to the patient, [Fig. 3; 0026]
wherein applying the two or more CCDC's to the patient includes applying a first set of CCDC's optimized for to increase a cardiac output blood flow and applying a second set of CCDC's optimized for to increase a venous return blood flow; [0028-0029]
and wherein the first set of CCDC's optimized for the cardiac output blood flow is performed alternately with the second set of CCDC's optimized for the venous return blood flow to enhance hemodynamic efficacy. [abstract]
Regarding claim 14, Freeman teaches:
The method according to claim 1 [see rejection above]
wherein a ratio of time intervals of the first and second set of CCDC's is not equal. [Fig. 3; 0026-0029; “systolic flow cycles” 50, “diastolic flow cycles” 52]
Regarding claim 15, Freeman teaches:
	The method according to claim 1 [see rejection above]
[Fig. 3; 0026-0029; “systolic flow cycles” 50]
and the second set of CCDC's optimized for the venous return blood flow comprises a second interval of multiple CCDC's. [Fig. 3; 0026-0029; “diastolic flow cycles” 52]
Regarding claim 17, Freeman teaches:
	The method according to claim 1 [see rejection above]
wherein applying the first set of CCDC’s optimized for the cardiac output blood flow and applying the second set of CCDC’s optimized for the venous return blood flow comprises applying the first and second sets of CCDC's in a repeating interval. [abstract; 0026-0029]
Regarding claim 23, Freeman teaches:
The method according to claim 1 [see rejection above]
wherein the cardiopulmonary resuscitation is provided by a mechanical device. [abstract]
Regarding claim 24, Freeman teaches:
	The method according to claim 1 [see rejection above]
wherein the cardiopulmonary resuscitation is provided by an automated chest compression device. [abstract]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-21 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2007/0225623) as applied to claims 1, 14-15, 17, and 23-24 above, and further in view of Paradis (US 2006/0089574).
	Regarding claim 20, Freeman teaches:
	The method according to claim 1 [see rejection above]
	But is silent to:
	wherein a speed or force of decompressions of at least one of the first and second CCDC's is adjusted based on a biomarker measurement obtained from the patient.
	Paradis teaches:
	The evaluation for myocardial activity and then depending on the amount of myocardial activity a compressive force may be applied to the heart during one or more of the ejection phases with the compressions variable in time, duration, amount, frequency, or vector. The variables for the compressions can be set initially or changed throughout the procedure depending on the patient’s physiological condition. [0064]

	Regarding claim 21, Freeman teaches:
The method according to claim 1 [see rejection above]
But is silent to:
wherein a pattern of transition from the first set of CCDC's optimized for the cardiac output blood flow to the second set of CCDC's optimized for the venous return blood flow is adjusted based on a biomarker measurement obtained from the patient.
Paradis teaches:
The evaluation for myocardial activity and then depending on the amount of myocardial
activity a compressive force may be applied to the heart during one or more of the ejection
phases with the compressions variable in time, duration, amount, frequency, or vector. The
variables for the compressions can be set initially or changed throughout the procedure
depending on the patient’s physiological condition. [0064]
It would have been obvious to one of ordinary skill in the art to combine the teachings of
Freeman and Paradis because both apparatus are for synchronizing chest compression and
ventilation during CPR. The advantage of the combination of Freeman and Paradis is the ability
to change the compression variables throughout the procedure depending on the patient’s
physiological condition.
	Regarding claim 26, Freeman teaches:
[see rejection above]
	But is silent to:
	wherein CCDC's, or their respective phases, are further enhanced by phasic manipulation of the abdomen.
	Paradis teaches:
	The application of phasic resuscitative therapies such as chest compressions and/or decompressions, abdominal counterpulsations, and ventilations that may be precisely controlled so that the application of CPR components enhances, and does not interfere with the existing mechanical activity of the heart. [0063]
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman and Paradis because both apparatus are for synchronizing chest compression and ventilation during CPR. The advantage of the combination of Freeman and Paradis is the ability to change the compression variables throughout the procedure depending on the patient’s physiological condition.
	Regarding claim 27, Freeman teaches:
	The method according to claim 1 [see rejection above]
	But is silent to:
	wherein CCDC's, or their respective phases, are further enhanced by phasic alteration in ventilation pattern or pressures.
	Paradis teaches:
	The application of phasic resuscitative therapies such as chest compressions and/or decompressions, abdominal counterpulsations, and ventilations that may be precisely controlled [0063]
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman and Paradis because both apparatus are for synchronizing chest compression and ventilation during CPR. The advantage of the combination of Freeman and Paradis is the ability to change the compression variables throughout the procedure depending on the patient’s physiological condition.
	Regarding claim 28, Freeman teaches:
	The method according to claim 1 [see rejection above]
	But is silent to:
	wherein the CCDC's, or their respective phases, are further enhanced by phasic alteration in the patient's body position or a portion of the patient's body chosen from a list that includes the head, neck, chest, abdomen, arms or legs.
	Paradis teaches:
	The application of phasic resuscitative therapies such as chest compressions and/or decompressions, abdominal counterpulsations, and ventilations that may be precisely controlled so that the application of CPR components enhances, and does not interfere with the existing mechanical activity of the heart. Other therapies such as phasic limb-compression can be used in addition to the standard compressions and/or decompressions of CPR. [0049, 0063]
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman and Paradis because both apparatus are for synchronizing chest compression and ventilation during CPR. The advantage of the combination of Freeman and Paradis is the ability .

Claims 4, 13, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2007/0225623) as applied to claims 1, 14-15, 17, and 23-24 above, and further in view of Chapman et al. (US 2014/0336546).
	Regarding claim 4, Freeman teaches:
	The method according to claim 1 [see rejection above]
	But is silent to:
	wherein at least one of the first and second sets of CCDC's comprises a single CCDC cycle.
	Chapman teaches:
	The use of various types of chest compressions that may be performed on a patient during a single resuscitation event [abstract] with a single prolonged compression interposed between series of regular compressions. [0061-0062]
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman and Chapman because both apparatus are for CPR. The advantage of the combination of Freeman and Chapman is the ability to more closely match the physiological functioning of a healthy heart by using the concept of heart rate variability (HRV) of a healthy person to deliver compressions whose rate varies over time.
	Regarding claim 13, Freeman teaches:
	The method according to claim 1 [see rejection above]
	But is silent to:

	Chapman teaches:
	The use of various types of chest compressions that may be performed on a patient during a single resuscitation event [abstract] with the compressions at a higher rate than the standard rate in alternating periods, where the periods are of equal time. [0047]
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman and Chapman because both apparatus are for CPR. The advantage of the combination of Freeman and Chapman is the ability to more closely match the physiological functioning of a healthy heart by using the concept of heart rate variability (HRV) of a healthy person to deliver compressions whose rate varies over time.
Regarding claim 16, Freeman teaches:
	The method according to claim 1 [see rejection above]
	But is silent to:
	wherein an incremental transition occurs from the first set of CCDC's optimized for the cardiac output blood flow to the second set of CCDC's optimized for the venous return blood flow.
	Chapman teaches:
	The use of various types of chest compressions that may be performed on a patient during a single resuscitation event [abstract]. The transition between two different modes of compressions. The value can change abruptly or gradually. There can be a pause between the different series or not [0037, 0042]
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman and Chapman because both apparatus are for CPR. The advantage of the combination .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2007/0225623) as applied to claims 1, 14-15, 17, and 23-24 above, and further in view of Karve (US 2014/0155792).
Regarding claim 22, Freeman teaches:
	The method according to claim 1 [see rejection above]
	But is silent to:
	wherein the cardiopulmonary resuscitation is provided by circumferential or partial circumferential constriction and relaxation of the chest.
	Karve teaches:
	The use of active circumferential compression for CPR. [0037]
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman and Karve because both apparatus are for CPR. The advantage of the combination of Freeman and Karve is the integration of the systolic and diastolic flow cycles with an apparatus that is designed to minimize the complications arising due to the trauma inherent to single point chest compression through the use of active circumferential as well as the active sternum compression.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2007/0225623) as applied to claims 1, 14-15, 17, and 23-24 above, and further in view of Chapman et al. (US 2014/0336546), Paradis (US 2006/0089574), Walker (US 8795208), Taylor et al. (US 2017/0035650), and Kaufman (US 2015/0265497).
Regarding claim 25, Freeman teaches:
	The method according to claim 1 [see rejection above]
…
the second set of CCDC's comprises	
…
Prolonged decompression phase
But is silent to:
	wherein the first set of CCDC's comprises Greater compressive force, greater compressive speed, Greater depth of compression, More frequent compressions, and Shortened relaxation phase, and … active decompression, Increased force, increased speed of active decompression, …, and Airway occlusion during active decompression and the ratio of the first set to the second set is 3 to 2.
Chapman teaches:
The use of compressions at a higher rate (125 compressions per minute) than the standard rate (100 compressions per minute, 600 ms per compression) in alternating periods, and the use of a single prolonged compression interposed between series of regular compressions. The compression parameters (e.g. depth, frequency, duty ratio) can vary at different time ranges. The ratio of time between the compression and decompression parts of the compression/decompression cycle can be varied. [Fig. 4, 6-7; 0041, 0047-0052, 0061-0062]
Paradis teaches:
[0012, 0064]
Walker teaches:
Compression force can be varied to control CPR delivery. [Column 8 Line 15-21] 
Taylor teaches:
The use of an impedance threshold device (ITD) that can be switched on or off to enhance the desired effects of time varying compressions. [0183]
	Kaufman teaches:
	The calculation of an optimum compression regime between a first regimen and a second regimen. [0040-0047]
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman, Chapman, Paradis, Walker, Taylor, and Kaufman because all apparatus are for CPR. The advantage of the combination of Freeman, Chapman, Paradis, Karve, Walker, and Taylor is the ability to change the compression variables throughout the procedure depending on the patient’s physiological condition. The advantage of the combination with Kaufman is the ability to determine an optimum compression regime to enhance the desired effects of the compression/decompression cycles.
The ratio of the first set to the second set has been disclosed in the prior art as a results effective variable that can be varied depending on the patient’s physiological condition to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.

Claims 29-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2007/0225623) as applied to claims 1, 14-15, 17, and 23-24 above, and further in view of Chapman et al. (US 2014/0336546), Paradis (US 2006/0089574), Walker (US 8795208), Karve et al. (US 2014/0155792), and Taylor et al. (US 2017/0035650).
Regarding claim 29, Freeman teaches:
The method according to claim 1 [see rejection above]
…
and wherein optimizing the second set of CCDCs to increase the venous return blood flow includes the second set of CCDC's being different from standard CCDC's by …, or a prolonged decompression phase; [Fig. 3; 0029; lengthened decompression phase 54]
and wherein standard CCDC's have a compression depth of 2 inches, a compression phase duration of 300 ms, a relaxation phase duration of 300 ms, and no active decompression.	
But is silent to:
…

… 
three or more of … adding active decompression, increased force of active decompression, increased speed of active decompression, …, lessened compressive force, lessened compressive speed, lessened compression depth, addition of impedance airway devices, 
…
Chapman teaches:
The use of compressions at a higher rate (125 compressions per minute) than the standard rate (100 compressions per minute, 600 ms per compression)  in alternating periods, and the use of a single prolonged compression interposed between series of regular compressions. The compression parameters (e.g. depth, frequency, duty ratio) can vary at different time ranges. The ratio of time between the compression and decompression parts of the compression/decompression cycle can be varied. [Fig. 4, 6-7; 0041, 0047-0052, 0061-0062] {greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, or shorter relaxation phase, lessened compression depth }
Paradis teaches:
The evaluation for myocardial activity and then depending on the amount of myocardial activity a compressive force may be applied to the heart during one or more of the ejection phases with the compressions variable in time, duration, amount, frequency, or vector. The [0012, 0064] {greater compressive speed, adding active decompression, increased speed of active decompression, lessened compressive speed}
Karve teaches:
Chest compressions should be at least 2 inches. [0003]
Walker teaches:
Compression force can be varied to control CPR delivery. [Column 8 Line 15-21] {greater compressive force, increased force of active decompression, lessened compressive force}
Taylor teaches:
The use of an impedance threshold device (ITD) that can be switched on or off to enhance the desired effects of time varying compressions. [0183] {addition of impedance airway devices}
It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman, Chapman, Paradis, Karve, Walker, and Taylor because all apparatus are for CPR. Freeman teaches sets of CCDCs that are optimized for systolic flow and diastolic flow to achieve improved blood flow where one parameter differs from the list of parameters different from the standard set of CCDCs by the claim in one of the sets of CCDCs. Chapman, Paradis, Karve, Walker, and Taylor provide additional parameters to be adjusted in order to achieve improved blood flow, this allows the systolic flow and diastolic flow sets of CCDCs to be further changed from the standard set of CCDCs in order to optimize the CPR given to the patient to promote the return of spontaneous circulation. The advantage of the combination of Freeman, Chapman, 
The elements of the claim have been disclosed in the prior art as results effective variables that can be varied depending on the patient’s physiological condition to enhance the desired effects of the compression/decompression cycles. Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filled to change the compression variables to meet the limitations of the claim as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
Regarding claim 30, Freeman teaches:
The method according to claim 1 [see rejection above]
…
and wherein optimizing the second set of CCDCs to increase the venous return blood flow includes the second set of CCDC's being different from standard CCDC's by …, or a prolonged decompression phase; [Fig. 3; 0029; lengthened decompression phase 54]

But is silent to:
…
wherein optimizing the first set of CCDC's to increase the cardiac output blood flow includes the first set of CCDC's being different from standard CCDC's by five of more of greater compressive force, greater compressive speed, greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, or shorter relaxation phase,
… 
five of more of … adding active decompression, increased force of active decompression, increased speed of active decompression, …, lessened compressive force, lessened compressive speed, lessened compression depth, addition of impedance airway devices, 
…
Chapman teaches:
The use of compressions at a higher rate (125 compressions per minute) than the standard rate (100 compressions per minute, 600 ms per compression)  in alternating periods, and the use of a single prolonged compression interposed between series of regular compressions. The compression parameters (e.g. depth, frequency, duty ratio) can vary at different time ranges. The ratio of time between the compression and decompression parts of the compression/decompression cycle can be varied. [Fig. 4, 6-7; 0041, 0047-0052, 0061-0062] {greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, or shorter relaxation phase, lessened compression depth }

The evaluation for myocardial activity and then depending on the amount of myocardial activity a compressive force may be applied to the heart during one or more of the ejection phases with the compressions variable in time, duration, amount, frequency, or vector. The variables for the compressions can be set initially or changed throughout the procedure depending on the patient’s physiological condition. The use of active chest decompression devices. [0012, 0064] {greater compressive speed, adding active decompression, increased speed of active decompression, lessened compressive speed}
Karve teaches:
Chest compressions should be at least 2 inches. [0003]
Walker teaches:
Compression force can be varied to control CPR delivery. [Column 8 Line 15-21] {greater compressive force, increased force of active decompression, lessened compressive force}
Taylor teaches:
The use of an impedance threshold device (ITD) that can be switched on or off to enhance the desired effects of time varying compressions. [0183] {addition of impedance airway devices}
It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman, Chapman, Paradis, Karve, Walker, and Taylor because all apparatus are for CPR. Freeman teaches sets of CCDCs that are optimized for systolic flow and diastolic flow to achieve improved blood flow where one parameter differs from the list of parameters different from the standard set of CCDCs by the claim in one of the sets of CCDCs. Chapman, Paradis, Karve, 
The elements of the claim have been disclosed in the prior art as results effective variables that can be varied depending on the patient’s physiological condition to enhance the desired effects of the compression/decompression cycles. Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filled to change the compression variables to meet the limitations of the claim as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
Regarding claim 32, Freeman teaches:
The method according to claim 1 [see rejection above]
…
[Fig. 3; 0029; lengthened decompression phase 54]
But is silent to:
…
wherein optimizing the first set of CCDC's to increase the cardiac output blood flow includes the first set of CCDC's being different from the second set of CCDC's by three or more of greater compressive force, greater compressive speed, greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, shorter relaxation phase, addition of thoracic constriction, decreased force of active decompression, decreased speed of active decompression, elimination of impedance airway devices, or shortened decompressive phase,
…
three or more of adding active decompression, increased force of active decompression, increased speed of active decompression, lessened compressive force, lessened compressive speed, lessened compression depth, addition of impedance airway devices, or …
Chapman teaches:
The use of compressions at a higher rate (125 compressions per minute) than the standard rate (100 compressions per minute, 600 ms per compression)  in alternating periods, and the use of a single prolonged compression interposed between series of regular compressions. The compression parameters (e.g. depth, frequency, duty ratio) can vary at different time ranges. The ratio of time between the compression and decompression parts of the compression/decompression cycle can be varied. [Fig. 4, 6-7; 0041, 0047-0052, 0061-0062] {greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, or shorter relaxation phase, lessened compression depth }
Paradis teaches:
The evaluation for myocardial activity and then depending on the amount of myocardial activity a compressive force may be applied to the heart during one or more of the ejection phases with the compressions variable in time, duration, amount, frequency, or vector. The variables for the compressions can be set initially or changed throughout the procedure depending on the patient’s physiological condition. The use of active chest decompression devices. [0012, 0064] {greater compressive speed, decreased speed of active decompression, adding active decompression, increased speed of active decompression, lessened compressive speed}
Karve teaches:
Chest compressions should be at least 2 inches. The use of active circumferential compression for CPR.  [0003, 0037] {addition of thoracic constriction}
Walker teaches:
Compression force can be varied to control CPR delivery. [Column 8 Line 15-21] {greater compressive force, decreased force of active decompression, increased force of active decompression, lessened compressive force}
Taylor teaches:
The use of an impedance threshold device (ITD) that can be switched on or off to enhance the desired effects of time varying compressions. [0183] {elimination of impedance airway devices, addition of impedance airway devices}


Regarding claim 33, Freeman teaches:
The method according to claim 1 [see rejection above]
…
and wherein optimizing the second set of CCDCs to increase the venous return blood flow includes the second set of CCDC's being different from the first set of CCDC's by …, a prolonged decompression phase. [Fig. 3; 0029; lengthened decompression phase 54]
But is silent to:
…
wherein optimizing the first set of CCDC's to increase the cardiac output blood flow includes the first set of CCDC's being different from the second set of CCDC's by five of more of greater compressive force, greater compressive speed, greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, shorter relaxation phase, addition of thoracic constriction, decreased force of active decompression, decreased speed of active decompression, elimination of impedance airway devices, or shortened decompressive phase,

five or more of adding active decompression, increased force of active decompression, increased speed of active decompression, lessened compressive force, lessened compressive speed, lessened compression depth, addition of impedance airway devices, or …
Chapman teaches:
The use of compressions at a higher rate (125 compressions per minute) than the standard rate (100 compressions per minute, 600 ms per compression)  in alternating periods, and the use of a single prolonged compression interposed between series of regular compressions. The compression parameters (e.g. depth, frequency, duty ratio) can vary at different time ranges. The ratio of time between the compression and decompression parts of the compression/decompression cycle can be varied. [Fig. 4, 6-7; 0041, 0047-0052, 0061-0062] {greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, or shorter relaxation phase, lessened compression depth }
Paradis teaches:
The evaluation for myocardial activity and then depending on the amount of myocardial activity a compressive force may be applied to the heart during one or more of the ejection phases with the compressions variable in time, duration, amount, frequency, or vector. The variables for the compressions can be set initially or changed throughout the procedure depending on the patient’s physiological condition. The use of active chest decompression devices. [0012, 0064] {greater compressive speed, decreased speed of active decompression, adding active decompression, increased speed of active decompression, lessened compressive speed}
Karve teaches:
[0003, 0037] {addition of thoracic constriction}
Walker teaches:
Compression force can be varied to control CPR delivery. [Column 8 Line 15-21] {greater compressive force, decreased force of active decompression, increased force of active decompression, lessened compressive force}
Taylor teaches:
The use of an impedance threshold device (ITD) that can be switched on or off to enhance the desired effects of time varying compressions. [0183] {elimination of impedance airway devices, addition of impedance airway devices}
It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman, Chapman, Paradis, Walker, and Taylor because all apparatus are for CPR. Freeman teaches sets of CCDCs that are optimized for systolic flow and diastolic flow to achieve improved blood flow where one parameter differs from the list of parameters different from the other set of CCDCs in one of the sets of CCDCs. Chapman, Paradis, Karve, Walker, and Taylor provide additional parameters to be adjusted in order to achieve improved blood flow, this allows the systolic flow and diastolic flow sets of CCDCs to be further changed from the other set of CCDCs in order to optimize the CPR given to the patient to promote the return of spontaneous circulation. The advantage of the combination of Freeman, Chapman, Paradis, Karve, Walker, and Taylor is the ability to change the compression variables throughout the procedure depending on the patient’s physiological condition so that the first set of CCDCs differ from the second set of CCDCs by greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, shorter relaxation phase, greater compressive 
The elements of the claim have been disclosed in the prior art as results effective variables that can be varied depending on the patient’s physiological condition to enhance the desired effects of the compression/decompression cycles. Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filled to change the compression variables to meet the limitations of the claim as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.

Claims 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2007/0225623) as applied to claims 1, 14-15, 17, and 23-24 above, and further in view of Chapman et al. (US 2014/0336546), Paradis (US 2006/0089574), Walker (US 8795208), Karve et al. (US 2014/0155792), and Taylor et al. (US 2017/0035650).
Regarding claim 31, Freeman teaches:
[see rejection above]
…
and wherein optimizing the second set of CCDCs to increase the venous return blood flow includes the second set of CCDC's being different from standard CCDC's by …, and a prolonged decompression phase; [Fig. 3; 0029; lengthened decompression phase 54]
and wherein standard CCDC's have a compression depth of 2 inches, a compression phase duration of 300 ms, a relaxation phase duration of 300 ms, and no active decompression.	
But is silent to:
…
wherein optimizing the first set of CCDC's to increase the cardiac output blood flow includes the first set of CCDC's being different from standard CCDC's by greater compressive force, greater compressive speed, greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, and shorter relaxation phase,
… 
adding active decompression, increased force of active decompression, increased speed of active decompression, …, lessened compressive force, lessened compressive speed, lessened compression depth, addition of impedance airway devices, 
…
Chapman teaches:
The use of compressions at a higher rate (125 compressions per minute) than the standard rate (100 compressions per minute, 600 ms per compression)  in alternating periods, and the use of a single prolonged compression interposed between series of regular compressions. The compression parameters (e.g. depth, frequency, duty ratio) can vary at different time ranges. The [Fig. 4, 6-7; 0041, 0047-0052, 0061-0062] {greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, or shorter relaxation phase, lessened compression depth }
Paradis teaches:
	The evaluation for myocardial activity and then depending on the amount of myocardial activity a compressive force may be applied to the heart during one or more of the ejection phases with the compressions variable in time, duration, amount, frequency, or vector. The variables for the compressions can be set initially or changed throughout the procedure depending on the patient’s physiological condition. The use of active chest decompression devices. [0012, 0064] {greater compressive speed, adding active decompression, increased speed of active decompression, lessened compressive speed}
Karve teaches:
Chest compressions should be at least 2 inches. [0003]
Walker teaches:
Compression force can be varied to control CPR delivery. [Column 8 Line 15-21] {greater compressive force, increased force of active decompression, lessened compressive force}
Taylor teaches:
The use of an impedance threshold device (ITD) that can be switched on or off to enhance the desired effects of time varying compressions. [0183] {addition of impedance airway devices}

The elements of the claim have been disclosed in the prior art as results effective variables that can be varied depending on the patient’s physiological condition to enhance the desired effects of the compression/decompression cycles. Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filled to change the compression variables to meet the limitations of the claim as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
Regarding claim 34, Freeman teaches:
The method according to claim 1 [see rejection above]
…
[Fig. 3; 0029; lengthened decompression phase 54]
But is silent to:
…
wherein optimizing the first set of CCDC's to increase the cardiac output blood flow includes the first set of CCDC's being different from the second set of CCDC's by greater compressive force, greater compressive speed, greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, shorter relaxation phase, addition of thoracic constriction, decreased force of active decompression, decreased speed of active decompression, elimination of impedance airway devices, and shortened decompressive phase,
…
adding active decompression, increased force of active decompression, increased speed of active decompression, lessened compressive force, lessened compressive speed, lessened compression depth, addition of impedance airway devices, and …
Chapman teaches:
The use of compressions at a higher rate (125 compressions per minute) than the standard rate (100 compressions per minute, 600 ms per compression)  in alternating periods, and the use of a single prolonged compression interposed between series of regular compressions. The compression parameters (e.g. depth, frequency, duty ratio) can vary at different time ranges. The ratio of time between the compression and decompression parts of the compression/decompression cycle can be varied. [Fig. 4, 6-7; 0041, 0047-0052, 0061-0062] {greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, or shorter relaxation phase, lessened compression depth }
Paradis teaches:
	The evaluation for myocardial activity and then depending on the amount of myocardial activity a compressive force may be applied to the heart during one or more of the ejection phases with the compressions variable in time, duration, amount, frequency, or vector. The variables for the compressions can be set initially or changed throughout the procedure depending on the patient’s physiological condition. The use of active chest decompression devices. [0012, 0064] {greater compressive speed, decreased speed of active decompression, adding active decompression, increased speed of active decompression, lessened compressive speed}
Karve teaches:
Chest compressions should be at least 2 inches. The use of active circumferential compression for CPR.  [0003, 0037] {addition of thoracic constriction}
Walker teaches:
Compression force can be varied to control CPR delivery. [Column 8 Line 15-21] {greater compressive force, decreased force of active decompression, increased force of active decompression, lessened compressive force}
Taylor teaches:
The use of an impedance threshold device (ITD) that can be switched on or off to enhance the desired effects of time varying compressions. [0183] {elimination of impedance airway devices, addition of impedance airway devices}

The elements of the claim have been disclosed in the prior art as results effective variables that can be varied depending on the patient’s physiological condition to enhance the desired effects of the compression/decompression cycles. Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filled to change the compression variables to meet the limitations of the claim as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.

Claims 2 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2007/0225623) as applied to claims 1, 14-15, 17, and 23-24 above, and further in view of Chapman et al. (US 2014/0336546), Paradis (US 2006/0089574), Walker (US 8795208), and Taylor et al. (US 2017/0035650).
Regarding claim 2, Freeman teaches:
The method according to claim 1 [see rejection above]
But is silent to:
wherein the first set of CCDC's comprises at least four of the following types of CCDC's: Greater compressive force/speed, Greater depth of compression, More frequent compressions, and Shortened relaxation phase.
Chapman teaches:
The use of compressions at a higher rate (125 compressions per minute) than the standard rate (100 compressions per minute, 600 ms per compression)  in alternating periods, and the use of a single prolonged compression interposed between series of regular compressions. The compression parameters (e.g. depth, frequency, duty ratio) can vary at different time ranges. The ratio of time between the compression and decompression parts of the compression/decompression cycle can be varied. [Fig. 4, 6-7; 0041, 0047-0052, 0061-0062] {greater compression depth, more frequent compressions, shorter relaxation phase}
Paradis teaches:
The evaluation for myocardial activity and then depending on the amount of myocardial activity a compressive force may be applied to the heart during one or more of the ejection phases with the compressions variable in time, duration, amount, frequency, or vector. The variables for the compressions can be set initially or changed throughout the procedure [0012, 0064] {greater compressive speed}
Walker teaches:
Compression force can be varied to control CPR delivery. [Column 8 Line 15-21] {greater compressive force}
It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman, Chapman, Paradis, and Walker because all apparatus are for CPR. The advantage of the combination of Freeman, Chapman, Paradis, and Walker wherein the first set of CCDC’s comprises at least four types of CCDC’s is the ability to change the compression variables throughout the procedure depending on the patient’s physiological condition. 
The elements of the claim have been disclosed in the prior art as results effective variables that can be varied depending on the patient’s physiological condition to enhance the desired effects of the compression/decompression cycles. Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filled to change the compression variables to meet the limitations of the claim as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
Regarding claim 18, Freeman teaches:
The method according to claim 1 [see rejection above]
But is silent to:
wherein the first set of CCDC's comprises at least five of the following types of CCDC's: greater compressive force, greater compressive speed, greater depth of compression, more 
Chapman teaches:
The use of compressions at a higher rate (125 compressions per minute) than the standard rate (100 compressions per minute, 600 ms per compression)  in alternating periods, and the use of a single prolonged compression interposed between series of regular compressions. The compression parameters (e.g. depth, frequency, duty ratio) can vary at different time ranges. The ratio of time between the compression and decompression parts of the compression/decompression cycle can be varied. [Fig. 4, 6-7; 0041, 0047-0052, 0061-0062] {greater compression depth, more frequent compressions, prolonged compression phase relative to relaxation phase, or shorter decompression phase}
Paradis teaches:
The evaluation for myocardial activity and then depending on the amount of myocardial activity a compressive force may be applied to the heart during one or more of the ejection phases with the compressions variable in time, duration, amount, frequency, or vector. The variables for the compressions can be set initially or changed throughout the procedure depending on the patient’s physiological condition. The use of active chest decompression devices. [0012, 0064] {greater compressive speed, decreased speed of active decompression, adding active decompression}
Walker teaches:
Compression force can be varied to control CPR delivery. [Column 8 Line 15-21] {greater compressive force, decreased force of active decompression}

The elements of the claim have been disclosed in the prior art as results effective variables that can be varied depending on the patient’s physiological condition to enhance the desired effects of the compression/decompression cycles. Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filled to change the compression variables to meet the limitations of the claim as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
Regarding claim 19, Freeman teaches:
The method according to claim 1 [see rejection above]
wherein the second set of CCDC's comprises at least five of the following types of CCDC's: 
… lengthened decompression phase, …, [Fig. 3; 0029; lengthened decompression phase 54]
But is silent to:
greater active decompression, increased force of active decompression, increased speed of active decompression, …, lessened compressive force, lessened compressive speed, and lessened depth of compression.

The use of compressions at a higher rate (125 compressions per minute) than the standard rate (100 compressions per minute, 600 ms per compression)  in alternating periods, and the use of a single prolonged compression interposed between series of regular compressions. The compression parameters (e.g. depth, frequency, duty ratio) can vary at different time ranges. The ratio of time between the compression and decompression parts of the compression/decompression cycle can be varied. [Fig. 4, 6-7; 0041, 0047-0052, 0061-0062] {lessened compression depth }
Paradis teaches:
The evaluation for myocardial activity and then depending on the amount of myocardial activity a compressive force may be applied to the heart during one or more of the ejection phases with the compressions variable in time, duration, amount, frequency, or vector. The variables for the compressions can be set initially or changed throughout the procedure depending on the patient’s physiological condition. The use of active chest decompression devices. [0012, 0064] {adding active decompression, increased speed of active decompression, lessened compressive speed}
Walker teaches:
Compression force can be varied to control CPR delivery. [Column 8 Line 15-21] {increased force of active decompression, lessened compressive force}
It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman, Chapman, Paradis, and Walker because all apparatus are for CPR. The advantage of the combination of Freeman, Chapman, Paradis, and Walker wherein the second set of CCDC’s 
The elements of the claim have been disclosed in the prior art as results effective variables that can be varied depending on the patient’s physiological condition to enhance the desired effects of the compression/decompression cycles. Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filled to change the compression variables to meet the limitations of the claim as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2007/0225623) as applied to claims 1, 14-15, 17, and 23-24 above, and further in view of Paradis (US 2006/0089574), Walker (US 8795208), and Taylor et al. (US 2017/0035650).
Regarding claim 3, Freeman teaches:
The method according to claim 1 [see rejection above]
wherein the second set of CCDC's comprises at least four of the following types of CCDC's: 
…,
Prolonged decompression phase, [Fig. 3; 0029; lengthened decompression phase 54]
…
But is silent to:

Paradis teaches:
The evaluation for myocardial activity and then depending on the amount of myocardial activity a compressive force may be applied to the heart during one or more of the ejection phases with the compressions variable in time, duration, amount, frequency, or vector. The variables for the compressions can be set initially or changed throughout the procedure depending on the patient’s physiological condition. The use of active chest decompression devices. [0012, 0064] {adding active decompression, increased speed of active decompression}
Walker teaches:
Compression force can be varied to control CPR delivery. [Column 8 Line 15-21] { increased force of active decompression}
Taylor teaches:
The use of an impedance threshold device (ITD) that can be switched on or off to enhance the desired effects of time varying compressions. [0183] {elimination of impedance airway devices, addition of impedance airway devices}
It would have been obvious to one of ordinary skill in the art to combine the teachings of Freeman, Paradis, Walker, and Taylor because all apparatus are for CPR. The advantage of the combination of Freeman, Paradis, Walker, and Taylor wherein the second set of CCDC’s comprises at least four types of CCDC’s is the ability to change the compression variables throughout the procedure depending on the patient’s physiological condition.
The elements of the claim have been disclosed in the prior art as results effective variables that can be varied depending on the patient’s physiological condition to enhance the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC THEISEN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785